DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 12/16/21, claims 1, 12-13, 15, and 19-20 have been amended, and claim 11 has been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/16/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
	As per Applicant’s remarks regarding dependent claim 2, the Examiner respectfully disagrees with Applicant’s implicit assertion that Xu necessarily requires that MVs at the control point be stored in order to determine the affine model parameters, and basically maintains the rejection of claim 2 at least based on the rational/reasonings as discussed below.
	Furthermore, it would be considered an obvious design preference/choice to simply “store” control point motion vector of the current block or not, since there are advantages for storing (such as later use) and not storing (such as save memory/buffer space, in order to allocate more important/priority data that is desirable to a user, as the memory/buffer space increases, the cost increases as well).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-13 and 15-20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Xu et al (2020/0021840 A1) in view of Sethuraman et al (6,643,387 B1).
Regarding claims 1 and 19-20, Xu et al discloses an apparatus/method in a video system comprising a processor and a non-transitory computer-readable recording medium/ memory with instructions thereon storing a bitstream of a video, wherein the instructions upon execution by the processor, cause the processor to perform processing video data, comprising:
a conversion between a current block of video (output, 456; input Block Data, 401) and a bitstream of the current block (431, 625), affine model parameters for the current block (Fig. 4, 453; Fig. 6, 630; paras. [0081], [0083], [0096], [0102-0110]); and
perform the conversion based on the affine model parameters (Fig. 17; S1740),
wherein the affine model parameters (coded in affine mode by deriving affine model parameters and control point MV’s, and further coded in 4-parameter or 6 parameter affine model) are signaled from an encoder (includes the inter prediction information (such as motion vectors information and merger mode information) in the bitstream) to a decoder (S710) (receives the inter prediction information, indicative of an affine model parameters in a merge mode) (Figs. 10 and 12-13; paras. [0136-0142], [0107], [0113], [0083], [0085-0087], [0089-0092], [0153-0154], [0156], [0103], [0121-0127]).
wherein the affine model parameters are derived at least from motion vectors of
control points of the current block (Figs. 11-13; paras. [0112], [0117], [0119], [0121-0122], [0125], [0127]).
	
storing” …, affine model parameters for the current block, Xu et al, nevertheless, teaches providing techniques of parameter derivation in affine motion compensation, which can be used in inter picture prediction and intra block copy mode, which clearly implies that affine model parameters for the current block had to be “stored” somewhere (such as in a table, a buffer, or a memory) to be used in providing techniques of parameter derivation in affine motion compensation prediction (Fig. 4, 453) and inter picture prediction (Fig. 6, 630).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to realize/recognize 
“storing”, during the conversion between the current block of video and the bitstream of the current block, the affine model parameters for the current block for an obvious reason of storing the affine model/motion parameters to be used for providing techniques of parameter derivation in affine motion compensation.
	Furthermore, as an addition support, Sethuraman et al teaches apparatus/method for context based indexing and retrieval of image sequences comprising deriving affine motion/model parameters between adjacent frames to describe the position of each point on a region at each time constant, deriving affine motion/model parameters between a subsampled set of frames, decomposing affine motion/model parameters into its components, namely, scale, rotation, shear, and translation, and applying the prediction model at each frame,
wherein block-based motion vectors for a pair of adjacent frames are used to derive optical flow, e.g., affine motion/model parameters, wherein the affine motion/model parameters are captured and stored in a format that allows for efficient motion based indexing of multimedia content (abs.; col. 11, lines 38-62; col. 5, lines 48-67).
 	Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine Sethuraman et al’s teachings as above so as to “store”, during the conversion between the current block of video and the bitstream of the current block, the affine model/motion parameters for the current block in a format that allows for efficient motion based indexing of multimedia content.
Regarding claim 2, Xu et al discloses performing the conversion based on the affine model parameters, wherein the affine model parameters are derived at least from the control point motion vector of the current block as discussed above.
Furthermore, the combination of Xu et al and Sethuraman et al does not seem to explicitly disclose storing control point motion vector of the current block.

performing the conversion without storing control point motion vector of the current block, since affine model parameters already have been determined/saved/used based on the control point motion vector of the current block, thereby negating a reason to store a control point motion vector of the current block and there is no reason specified in Xu et al as to why the storing is needed/necessary for the control point motion vector.
Regarding claim 3, Xu et al discloses, wherein a number of the stored affine model parameters is based on the affine model (para. [0102])
Regarding claim 4, Xu et al discloses, wherein the storing the affine model parameters includes storing two or four parameters for a 4-parameter affine model (Fig. 10; paras. [0015], [0102-0103], [0107], [0135], [0138]).
Regarding claim 5, Xu et al discloses, wherein the storing the affine model parameters includes storing four or six parameters for a 6-parameter affine model (Fig. 10; paras. [0015], [0102-0103], [0114]).
Regarding claim 6, Xu et al discloses storing one of multiple control point
motion vectors of the current block (Figs. 11 and 13; paras. [0112], [0117], [0119], [0121-0122], [0125], [0127]).
Regarding claim 7, Xu et al discloses, wherein the performing the conversion includes deriving affine motion for sub-blocks of the current block from the affine model parameters (para. [0103]).
Regarding claim 8, Xu et al discloses, wherein the performing the conversion includes deriving affine motion for sub-blocks of the current block from the affine model parameters and one of multiple control point motion vectors (paras. [0103], [0109], [0125], [0127], [0138]).
Regarding claim 9, Xu et al discloses, wherein the number of the affine model parameters used to derive affine motion for the sub-block of the current block is based on the affine model (paras. [0102-0103]).
Regarding claim 10, Xu et al discloses deriving affine motion for sub-blocks of the current block from the affine model parameters as discussed above.
Furthermore, Sethuraman et al teaches the affine motion model comprising applying the prediction model at each frame, computing the sum of derivations at points in each frame, summing the frame errors, normalizing, comparing them to a threshold, repeating all of steps as discussed above, and merging intervals if a joint prediction model for two adjacent intervals result in a normalized error, in order to implement object motion segmentation and object 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine Sethuraman et al’s teachings as above so that the affine motion for the sub-block of the current
block is derived as the normalization function based on one of the affine model parameters and the affine model parameters adding one of multiple control point motion vectors, in order to implement object motion segmentation and object trajectory segmentation, wherein motion information is used to improve or offer image processing functions such as context-based indexing of the input image sequence by using the motion based information. 
Regarding claim 11, Xu et al discloses, signaling/indicating, during the conversion between the current block of video and a bitstream of the current block, affine model parameters for the current block, and perform the conversion based on the affine model parameters (Fig. 17; S1730-S1740).
Regarding claim 12, Xu et al discloses, wherein the affine model parameters for the current block is predicted from parameters of neighboring affine block (abs.; paras. [0010], [0013], [0015]).
Regarding claim 13, Xu et al discloses, wherein one of multiple control point motion vectors is signaled/indicated for the current block (paras. [0013-0015], [0109-0110], [0112], [0117], [0119]).
Regarding claim 15, Xu et al discloses, wherein the parameters for the current block is derived from a spatial or temporal neighboring block of the current block (Figs. 8 and 13; paras. [0100], [0138], [0140], [0146]).
Regarding claim 16, Xu et al discloses, wherein one of multiple control point motion vectors is derived from the spatial or temporal neighboring block of the current block (Figs. 8 and 13; paras. [0100], [0138], [0140], [0146]).
Regarding claim 17, Xu et al discloses reconstructing the current block from the bitstream (Fig. 17, S1740).
Regarding claim 18, Xu et al discloses generating the bitstream (625) from the current block (from Block Data) (Fig. 6).

7.	Claims 14 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1) and Sethuraman et al (6,643,387 B1) as applied to claim 1 above, and further in view of He et al (9,877,043 B2) and Chen et al (2018/0359483 A1).
Regarding claim 14, Xu et al discloses, wherein the one control point motion vector is predicted by a motion vector prediction (paras. [0109-0110], [0112], [0121], [0127]).
The combination of Xu et al and Sethuraman et al does not seem to particularly disclose
a Motion Vector Difference (MVD) is signaled/indicated as a normal motion vector.
However, He et al teaches systems/method for intra block coding with block vector derivation comprising a derived motion vector (MVd) in quarter pixel precision, and in HEVC (High Efficiency Video Coding), a normal motion vector is quarter pixel precision, and the block is integer precision, in order to encode the video block in the bitstream using the derived predictive vector for the prediction of the input video block (abs.; Fig. 17; col. 15, lines 9-37).
Furthermore, Chen et al teaches motion vector prediction comprising a Motion Vector Difference (MVD) signaled in a bitstream and determining which Motion Vector Difference (MVD) resolution is used for a coding unit, and the encoding schemes are applied, wherein during an RD check of a coding unit with a normal quarter luma sample MVD, the motion information of the current coding unit is stored, in order to determine a predictive block based on the motion vector of the current block, generate residual sample values, and accelerate encoder speed (paras. [0172], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine He et al and Chen et al’s teachings as above so that the Motion Vector Difference (MVD) is signaled/indicated as the normal motion vector, in order to determine the predictive block based on the motion vector of the current block, encode the video block in the bitstream using the derived predictive vector for the prediction of the input video block, generate residual sample values, and accelerate encoder speed.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Boyce et al (2019/0387250 A1), Affine motion compensation for current picture referencing.
B)	Zou et al (2017/0332095 A1), Affine motion prediction for video coding.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483